Third District Court of Appeal
                               State of Florida

                          Opinion filed August 23, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D17-919 & 3D17-906
                         Lower Tribunal No. 05-15321
                             ________________


               J.B., The Mother, and M.W., The Father,
                                   Appellants,

                                        vs.

              Department of Children and Families, et al.,
                                    Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Cindy S.
Lederman, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant J.B.,
The Mother; Thomas J. Butler, for appellant M.W., The Father.

      Karla Perkins, for appellee Department of Children and Families; Laura J.
Lee (Sanford), for appellee Guardian ad Litem Program.


Before SALTER, LOGUE, and SCALES, JJ.

      LOGUE, J.
      In this consolidated appeal, a mother and father appeal a final judgment

terminating their parental rights. Because the final order is supported by competent

substantial evidence and the trial court did not abuse its discretion in admitting the

child’s hearsay statements, we affirm.

      The mother and father argue that the trial court erred in admitting several

child hearsay statements.       Section 90.803(23)(a), Florida Statutes (2016),

provides—under specific circumstances—for the admission of hearsay statements

from a child “with a physical, mental, emotional, or developmental age of 16 or

less” if those statements describe “any act of child abuse or neglect.” In order for a

statement to be deemed admissible, the trial court must conduct a hearing and find

that “the time, content, and circumstances of the statement provide sufficient

safeguards of reliability.” § 90.803(23)(a)(1). If the child is unavailable to testify

as a witness, the statement is admissible only if “there is other corroborative

evidence of the abuse or offense.” § 90.803(23)(a)(2)(b).

      Here, the trial court made the requisite findings of reliability and

corroborative evidence under the statute in a separate written order on the

Department’s motion for admission of the child’s hearsay statements. Finding no

error in that order, we hold the trial court acted within its discretion in admitting

the statements.




                                          2
      The trial court ultimately found, “[t]he child has waited his entire life for the

parents to learn to keep him safe and nurtured, the parents have failed and the child

desperately needs permanency.” Because the trial court’s detailed, twenty-five

page final order is supported by competent substantial evidence, there is no basis

for reversal.

      Affirmed.




                                          3